        Case
      Case    1:18-cv-00637-RP Document
           2:18-cv-01115-RSL    Document44-1
                                         117-4Filed
                                                 Filed 11/10/20Page
                                                    08/09/18     Page 1 of
                                                                    142 of 266
                                                                           2

                                                     U.S. Department of Justice
                                                     Civil Division
                                                     Federal Programs Branch

                                                     450 Golden Gate Ave.
                                                     Suite 7-5395
                                                     San Francisco, CA 94102


Stuart Robinson                                                         Tel: (415) 436-6635
Trial Attorney                                                          Fax: (415) 436-6632
                                                                        stuart.j.robinson@usdoj.gov




August 2, 2018

Via Electronic Mail

Jeff Sprung
Assistant Attorney General
Washington Attorney General’s Office
800 5th Ave.
Suite 2000
Seattle, WA 98104


        Re: State of Washington, et al. v. U.S. Department of State, et al., No. 2:18-cv-1115
            (W.D. Wash.)

Dear Mr. Sprung:

        This letter is in response to your correspondence dated July 31, 2018, in which you “request that
the federal government advise us of the steps it has taken to achieve” compliance with the Court’s Order
granting Plaintiffs’ Emergency Motion for Temporary Restraining Order, ECF No. 23 (July 31, 2018).
As you are aware, the Court enjoined the Government “from implementing or enforcing the ‘Temporary
Modification of Category I of the United States Munitions List’ and the letter to Cody R. Wilson,
Defense Distributed, and Second Amendment Foundation issued by the U.S. Department of State on
July 27, 2018,” and required that the Government “preserve the status quo ex ante as if the modification
had not occurred and the letter had not been issued.” Id. at 7. The Court did not require the Government
to provide any status reports to the Court or Plaintiffs regarding compliance with the Order. See id.

        The Government has fully complied with the Court’s Order, and Plaintiffs have provided no
basis to conclude otherwise. On July 31, 2018, the Department of State, Directorate of Defense Trade
Controls (“DDTC”), removed from its website its announcement temporarily modifying Category I of
the United States Munitions List to exclude technical data identified in the Settlement Agreement for
the matter of Defense Distributed, et al., v. U.S. Department of State, et al., Case No. 15-cv-372 (W.D.
Tex.). Additionally, on July 31, 2018, my colleague Eric Soskin informed Josh Blackman, counsel for
Defense Distributed, that the Government considers the aforementioned letter to Mr. Wilson a nullity
during the pendency of the Order entered by the Court. And on August 2, 2018, DDTC added the
following to its website: “As of July 31, 2018, and in compliance with the Temporary Restraining Order
           Case
         Case    1:18-cv-00637-RP Document
              2:18-cv-01115-RSL    Document44-1
                                            117-4Filed
                                                    Filed 11/10/20Page
                                                       08/09/18     Page 2 of
                                                                       143 of 266
                                                                              2



issued by the United States District Court for the Western District of Washington, in Washington v. U.S.
Dep’t of State, No. C18-1115RSL, the Directorate of Defense Trade Controls (DDTC) is not
implementing or enforcing the ‘Temporary Modification of Category I of the United States Munitions
List’ that was posted to the DDTC website on July 27, 2018, and has since been removed.”

          If you have any questions related to these matters, please contact me or Mr. Soskin.

                                               Sincerely,

                                               s/ Stuart Robinson

                                               Stuart Robinson
                                               (415) 436-6635

          cc:    Eric Soskin
                 Senior Counsel
                 U.S. Department of Justice

                 Jeffrey Rupert
                 Assistant Attorney General
                 Washington Attorney General’s Office

                 Josh Blackman
                 Josh Blackman LLC

                 Joel Ard
                 Attorney
                 Immix Law Group




Page 2
